'*>


                                                  FU FD
      CAUSE NUMBER 114-~1505-06                                                                 PAGE
                                                      j*h«               • * ? .•*• •*



                                                      LOIS ROGERS      v^S^
                                        CLERK OPTHEJbffltGQU£% SMITH CO-1X
                                             W.       VAV           DEPUTY ...


                                 CAUSE NO.   114-1505-06


      STATE OF TEXAS                                            IN THE             114TH DISTRICT


      VS                                                        COURT          IN         AND   FOR


      CLIFTON WILLIAMS                            X             SMITH COUNTY,                     TEXAS
      Capital Murder, Capital Felony                                                            RECEIVED IN
      as charged in the Indictment                                                              ncwuvcu m
                                                                                         COURT OF CRIMINAL APPEALS
                               FORMAL SENTENCING                  .. |M -„mr
           PURSUANT TO MANDATE FROM TEXAS COURT OF CRIMINAL APPEAES" ^ 'U'3
                          ORDER SETTING DATE OF EXECUTION
                    ORDER FOR ISSUANCE OF WARRANT OF EXECUTION                               fi^kBO^ClBlk
                                         JUDGMENT


      JUDGE PRESIDING AT TRIAL:                Date originally sentenced
      CYNTHIA STEVENS     KENT                 and Judgment: October 13, 2006

      JUDGE PRESIDING AT FORMAL                Date of formal, sentencing
      SENTENCING:                              upon Mandate affirming
      CHRISTI   KENNEDY                        case and Order Denying 11.071
                                               State Writ: March 18, 2009

                                               Date of re-sentehcing following
                                               denial of federal habeas corpus
                                               relief: June 4, 2015

      ATTORNEY FOR STATE:                      ATTORNEY FOR DEFENDANT AT TRIAL:
      MATT BINGHAM                             MELVIN THOMPSON
      APRIL SIKES                              LAJUANDA LACY
                                               ATTORNEY ON DIRECT APPEAL:
                                               STEPHEN EVANS
                                               TONDA CURRY
                                               ATTORNEY ON 11.071 STATE WRIT:
                                               JEFF      HAAS




                                                                                         CERTIFIED TO BE ATFUE
                                                                                          AND CORRECT COPY
                                                                                    FILED IN THE SMITH COUNTY
                                                                                     DISTRICT CLERK'S OFFICE
CAUSE NUMBER 114-81505-06                                                        PAGE




                                             ATTORNEYS        ON    FEDERAL        HABEAS
                                             CORPUS    WRIT
                                             SETH KRETZER
                                             JAMES W.    VOLBERDING


                                             ATTORNEY AT FINAL SENTENCING
                                             FOLLOWING DENIAL OF FEDERAL
                                             HABEAS CORPUS         RELIEF:
                                             JAMES W.    HUGGLER




OFFENSE   CHARGED':    CAPITAL MURDER        DATE OFFENSE
CONVICTED OF:       CAPITAL. MURDER          COMMITTED JULY         9.    2005
DEGREE:    CAPITAL FELONY




CHARGING INSTRUMENT:        INDICTMENT       PLEA:      NOT GUILTY
TERMS OF PLEA BARGAIN NONE




DATE   SENTENCE FORMALLY PRONOUNCED
AND IMPOSED:    OCTOBER 13.     2006         COSTS:       $550.00

Date Sentence Formally Pronounced following Mandate from Texas
Court of Criminal Appeals affirming Judgment and Sentence and
following denial of 11.071 writ application:

       March 18,     2009

Date   S.ehtehc.e    Formally   Pronounced    following       denial        of   federal
habeas corpus relief:

       June 4, 2 015



DATE OF EXECUTION:              July 16, 2015 as provided by law

Punishment:                                  Date Set for Execution:
       Death by lethal injection                     July 16, 2015 as provided
       as provided by law                            by law


                                                                     CERTIFIED TO BE ATP.UE
                                                                         AND CORRECT COPY
                                                                    FILED IN THE SMITH COUNTY
                                                                     DISTRICT CLERK'S OFFICE
CAUSE NUMBER   114-81505-06                                          PAGE




Place of Execution:
     As provided by law in the Texas Department of Criminal
     Justice - Institutional Division (formerly Texas Department
     of Corrections, State Penitentiary)

           JUDGMENT AND SENTENCE UPON FORMAL       SENTENCING
                        WARRANT   OF   EXECUTION


      The Defendant having been indicted in the above entitled and
numbe.re.d cause for the felony offense of CAPITAL-MURDER as charged
in the indictment, a capital felony, and this cause being c.alle.d
for jury selection on JULY 27, 2006, the State appeared by her
Criminal District Attorney MATT BINGHAM and Assistant District
Attorneys APRIL-SIKES. and the Defendant CLIFTON WILLIAMS. appeared
in person and by his counsel MELVIN THOMPSON AND. LAJUANDA- LACY.
also being present and both parties         announced ready and jury
selection commenced, and the Defendant in open court was duly
arraigned and pleaded Not Guilty to the charge of Capital Murder as
contained in the indictment herein, a jury, to-wit: JAMIE LEACH and
eleven others, were duiy selected, along with one alternate juror,
and upon completion of jury selection the jury was impaneled and
sworn.  On SEPTEMBER 19, 2006 the Court proceeded with the trial
with the reading of the indictment, the defendant entering his plea
of "Not Guilty," opening statements, and introduction of evidence.
The jury, who having heard the evidence submitted, and having been
duly charged by the court, and after hearing argument of counsel,
retired in the charge of the proper office to consider their
verdict, and afterward were brought into open Court, by the proper
officer, the Defendant and his counsel being present, and in due
form of law returned into open Court the following unanimous
verdict, which was received by the Court, and is here and how
entered upon the minutes of the Court, to wit:

     WE, THE JURY, unanimously find, beyond a reasonable doubt, the
     Defendant, CLIFTON WILLIAMS, GUILTY of the offense of Capital
     Murder, as charged in the indictment.

                                  /s/ JAMIE LEACH
                                  FOREMAN
                                                         CERTIFIED TO BEATRUE
                                                           AND CORRECTCOPY
                                                        FILED INTHE SMITH COUNTY
                                                         DISTRICT CLERK'S OFFICE
CAUSE NUMBER        114-81505-06                                                        PAGE       4




     The Defendant having been found guilty of Capital Murder by
the verdict of the jury and thereupon further evidence being heard
by the jury on the special issues pertaining to punishment, the
Court again charged the jury as provided by law on the following
special issues:

                                   SPECIAL     ISSUE NO.     1


        Is there a probability that the defendant, CLIFTON WILLIAMS,
would    commit     criminal       acts   of   violence      that    would     constitute          a
continuing threat to society?

                                   SPECIAL     ISSUE NO.     2


     Taking into consideration all of the evidence, including the
circumstances           of   the   offense,      the    defendant's          character           and
background, and the personal moral culpability of the defendant, is
there sufficient mitigating circumstance or circumstances to
warrant that a sentence of life imprisonment rather than a death
sentence be imposed?

                                   SPECIAL     ISSUE   NO.   3


        Is   the    defendant,      CLIFTON      WILLIAMS,       a   person with          mental
retardation?


                                   SPECIAL ISSUE NO.         4


        Taking into consideration all of the evidence, including the
circumstances           of   the   offense,      the    defendant's          character           and
background, the mental impairment of the defendant that might not
amount       to   mental     retardation,       if   any,    and     the    personal       moral
culpability        of    the   defendant,       is     there     sufficient        mitigating
circumstance or circumstances to warrant that a                            sentence of life
imprisonment rather than a death sentence be imposed?

     The jury, after hearing arguments of counsel, retired in
charge of the proper officer to consider their verdict and
afterwards were brought into open Court by the proper officer; the
Defendant and his counsel being present and in due form of law
returned into open Court the following verdict, which was received

                                                                      CERTIFIED TO BE A TRUE
                                                                         AND CORRECT COPY
                                                                     FILED IN THE SMITH COUNTY
                                                                      DISTRICT CLERK'S OFFICE
CAUSE NUMBER 114-81505-06                                       PAGE




by the court and is here and how entered upon the minutes of the
Court,   to-wit:

     ANSWER TO SPECIAL   ISSUE NUMBER   1:


     We,  the  jury unanimously find and determine beyond a
reasonable doubt that the answer to this Spe.cial Issue No. 1 is
"YES."

                                /s/ JAMIE LEACH
                                FOREMAN


     ANSWER TO SPECIAL   ISSUE NUMBER   2:


     We,  the jury unanimously find and determine beyond a
reasonable doubt that the answer to this Spe.cial Issue No. 2 is
"YES."
                                /s/ JAMIE LEACH
                                FOREMAN




     ANSWER TO SPECIAL   ISSUE NUMBER 3:


     We, the jury, unanimously hereby find and determine that the
answer to this Special Issue No. 3 is "NO."

                                /s/ JAMIE LEACH
                                FOREMAN




     ANSWER TO SPECIAL   ISSUE NUMBER 4:


     We, the jury unanimously find and determine that the answer to
this Special Issue NO.4 is "NO."

                                As/ JAMIE LEACH
                                FOREMAN




                                                     CERTIFIEDTO BE A TRUE
                                                       AND CORRECT COPY
                                                   FILED IN THE SMITH COUNTY
                                                    DISTRICT CLERK'S OFFICE
CAUSE NUMBER 114-81505-06                                                      PAGE




                       JURY    CERTIFICATE


      WE, THE JURY, RETURN IN OPEN COURT THE ABOVE ANSWER OR ANSWERS
AS   OUR   ANSWER OR ANSWERS   TO   THE    SPECIAL   ISSUE   OR    SPECIAL       ISSUES
SUBMITTED TO US., AND THE SAME IS OUR VERDICT IN THIS CASE.



                                    /s/ JAMIE LEACH
                                    FOREMAN


     IT was therefore considered and adjudged by the Court, that
the said Defendant is guilty of the offense of Capital Murder* as
charged in the indictment, a Capital Felony; and that the said
Defendant committed said offense on or about the 9TH day of JULY,
2005, as found by the jury> and that he be punished, as has been
determined by the jury's answers to the special issues and in
accordance with State law by imposition of the sentence of DEATH,
according to the law^

     THEREUPON the said Defendant was informed by the Court of the
mandatory appeal of this Judgment and Sentence to the Texas Court
of Criminal Appeals as provided by law and rights to an 11.071
Application for Writ of Habeas             Corpus,    and further the said
Defendant was asked by the Court whether he had anything to say why
said sentence should not be pronounced against him, subject to the
mandatory appeal and mandate,             and he answered nothing in bar
thereof, and it appearing to the Court that the Defendant was
mentally competent and understood the English language, the Court
proceeded, then in the presence of the Defendant, his counsel, and
counsel for the state, to pronounce sentence, subject to mandatory
appeal^ against him as follows:

      IT IS THE ORDER OF THE COURT, that the said Defendant, CLIFTON
WILLIAMS> is guilty of the offense Of CAPITAL MURDER, as charged in
the indictment, a Capital Felony; and that the said Defendant,
CLIFTON WILLIAMS,    committed said offense of CAPITAL MURDER on or
about the 9TH day of JULY, 2005 as found by the jury, and that he
be punished, as has been determined by the jury's answers to the
special issues along with Texas law, by imposition of the
punishment of DEATH, according to the law, and said Defendant is
remanded to the Sheriff of- Smith County, Texas to be delivered to
                                                                  CERTIFIED TO BE ATRUE
                                                                   ANDCORRECT COPY
                                                              FILED IN THE SMITH COUNTY
                                                                DISTRICT CLERK'S OFFICE
CAUSE NUMBER 114-81505-06                                                      PAGE




the     Director    of   the     Texas   Department     of    Corrections        (Texas
Department of Criminal Justice, Institutional Division), or other
person legally authorized to receive said Defendant/ to be held
until the date for execution as set but in this judgment and Death
Warrant with date of execution, as provided by law.

     The Court certified the record for appeal and an appeal to the
Texas  Court of Criminal Appeals followed.     On the 22ND day of
December, 2008 the Texas Court of Criminal Appeals issued its
Mandate in this cause of action and finding that there was no error
in the judgment of the trial court/ it ORDERED, ADJUDGED, and
DECREED that the judgment of the trial court be in all things
affirmed, and that the Defendant pay all costs in this behalf
expended and that the defendant's- mot-ion for rehearing be denied.
The trial court received the Mandate commanding the trial court to
observe the order of the Texas Court of Criminal Appeals in this
case and to duly recognize, obey and execute said mandate.

        On   June   4,   2015,   this    case   was   again   called     for     formal
sentencing in accordance with the verdicts and Judgment herein
rendered and entered against the Defendant, CLIFTON WILLIAMS, on
October 13, 2006.. The State appeared by .her Criminal District
Attorney, MATT BINGHAM (together with her Assistant Criminal
District Attorney APRIL SIKES) and the Defendant, CLIFTON WILLIAMS,
appeared in person and with JAMES W. HUGGLER as his current counsel
for formal setting of a date of execution, and whereupon the State
of Texas announced ready and the Defendant announced ready, and the
defendant offered nothing at bar as to why the date of execution
should not be set, the Court proceeding with formal sentencing and
setting of date of execution^    thereupon the Defendant, CLIFTON
WILLIAMS/ through his counsel was asked by the Court whether he had
anything to say or offer at bar as to why sentence should not be
formally pronounced against him and said counsel indicated there
was nothing he had to offer at bar as to why sentence should not be
formally pronounced and a date of execution set. It appearing to
the Court that the Defendant, CLIFTON WILLIAMS, is mentally
competent and understanding of the English language, the Court
proceeded, in the presence of the said Defendant, CLIFTON WILLIAMS,
and all his counsel and counsel for the State, in open court to
formally pronounce Judgment and Sentence against the Defendant in
accordance with the jury's verdicts and mandate of the Texas Court


                                                                        CERTIFIED TO BE ATRUF
                                                                         AND CORRECT COPV
                                                                       DISTRICT CLERK'S OFFICE
CAUSE NUMBER 114-81505-06                                            PAGE   8




of Criminal Appeals/       to set the date of execution,      and to order
issuance of the Warrant of Execution as follows:



        IT IS THE ORDER OF THE COURT, that the said Defendant, CLIFTON
WILLIAMS., who has been adjudged to be GUILTY of the felony offense
of CAPITAL MURDER, as charged in the indictment in this' cause, a
Capital Felony; and that the said Defendant, CLIFTON WILLIAMS,
committed said offense on the 9TH day of JULY, 2005, as found by
the jury, and whose punishment has been assessed by application of
law to the verdicts of the Jury on the Special Issues submitted and
the Judgment of the Court, by DEATH, according to law, and, it is
ORDERED, that the Defendant, CLIFTON WILLIAMS, be taken by the
Sheriff of Smith County, Texas, and by him kept in custody until
the Clerk of this Court shall issue and deliver to said Sheriff a
DEATH WARRANT (also known as a WARRANT OF EXECUTION), in accordance
with this Judgment and Sentence, directed to the Director of the
Texas Department of Criminal Justice - Institutional Division
(formerly known as the Texas Department of Corrections, State
Penitentiary), at Huntsville, Texas, commanding him, the said
Director   of  the   Texas  Department   of   Criminal   justice
Institutional Division (formerly known as the Texas Department of
Corrections - State Penitentiary) to put into execution the
Judgment and Sentence of DEATH against the said CLIFTON WILLIAMS,
and immediately upon the issuance of said WARRANT OF EXECUTION, the
Sheriff of Smith County, Texas is directed to take the said CLIFTON
WILLIAMS,    together with the said WARRANT OF EXECUTION, to the
Director     of the Texas Department     of Criminal   Justice
institutional Division (formerly known as the Texas Department of
Corrections, State Penitentiary) or other person legally authorized
to receive such convicts, and deliver the said CLIFTON WILLIAMS and
said WARRANT OF EXECUTION into the custody of said Director of the
Texas    Department   of   Criminal   Justice   -   Institutional   Division
(formerly known as the Texas Department of Corrections, State
Penitentiary), and the said Director of the Texas Department of
Criminal Justice - institutional Division (formerly known as the
Texas Department of Corrections, State Penitentiary) is hereby
COMMANDED and DIRECTED to keep the said CLIFTON WILLIAMS until the

                           16TH DAY OF JULY.    2015




                                                              CMjmEDTOBE'.Trm
CAUSE NUMBER    114-81505-06                                               PAGE




upon which day, at the Texas Department of Criminal Justice -
Institutional Division (formerly known as the Texas Department of
Corrections, State Penitentiary), at any time after the hour of
6:00p.m. in a room arranged for the purpose of execution, the
Director   of the Texas Department      of Criminal    Justice
Institutional Division (formerly known as the Texas Department of
Corrections, State Penitentiary) is hereby, acting by and through
the executioner designed by said Director as provided by law,
COMMANDED, ORDERED, and DIRECTED to carry out this Judgment and
Sentence   of   DEATH   by   intravenous    injection   of     a    substance        or
substances in a lethal quantity sufficient to cause the death of
the said CLIFTON WILLIAMS and until said CLIFTON WILLIAMS is dead,
such procedure to be determined and supervised, in accordance with
law,   by the said Director of the Texas Department of Criminal
Justice - Institutional Division (formerly known                    as   the      Texas
Department of Corrections, State Penitentiary).


       ORDERED IN OPEN COURT ON THE 4TH DAY OF JUNE,               2015.


       SIGNED ON THIS THE 11™ DAY OF JUNE, 2015.




                                   HONORABLE    CHRISTI   KENNEDY
                                   JUDGE,    114TH DISTRICT COURT
                                   SMITH COUNTY,    TEXAS




                                                          CERTIFIED TO BE ATrUE
                                                             AND CORRECTCOPV

                                                        STRICTCLERK'SOFFICE
CAUSE NUMBER       114-81505-06                                                  PAGE   10




                                      ORDER


     THEREFORE, it is the further ORDER and the Judgment of this
Court that the Director of the Texas Department of Criminal Justice
- Institutional Division (formerly known as the Texas Department of
Corrections, State Penitentiary), acting by and through the
executioner designed by said Director as provided by law, be and is
hereby DIRECTED, ORDERED and COMMANDED to, at any time after the
hour o,f 6:00 p.m. on the 16TH day of JULY. 2015, in a room arranged
for the purpose of execution at the Texas Department of Criminal
Justice — Institutional Division (formerly known as the Texas
Department of Corrections, State Penitentiary) to carry put this
Judgment and Sentence of DEATH by intravenous injection of a
substance or substances in a lethal quantity sufficient to cause
the   death   of    the   said   CLIFTON   WILLIAMS    and    until       said    CLIFTON
WILLIAMS is dead, such procedure to be determined and supervised,
in accordance: with law, by the said Director of the Texas
Department of Criminal Justice - Institutional Division (formerly
known as the Texas Department of Corrections, State Penitentiary).


      SIGNED THIS THE 11th DAY OF JUNE, 2015.



                                       HONORABLE CHRlfiBTI KENNEDY
                                       JUDGE,.   114TH DISTRICT COURT
                                       SMITH COUNTY,      TEXAS




                                                      CERTIFIED TO BE ATRUE
                                                       AND CORRECT COPY
                                                   FILED IN THE SMITH COUNTY
                                                    DISTRICT CLERK'S OFFICE
CAUSE NUMBER 114-81505-06                                                     PAGE   11




                            WARRANT OF EXECUTION


     ALL IN ACCORDANCE with this Warrant of Execution (Death
Warrant) for the execution of the s.ehtenc.e of DEATH, and in
accordance with the Judgment, Sentence (and Formal Re-Sentehcihgs),
and Order Setting Date of Execution and Order for Issuance of
Warrant of Execution of this Court, show herein, which I certify to
be true and correct copies of such documents how on file in my
office and entered on the Minutes of said Court.                A certified true
and correct copies of the Judgment and Sentence entered by the
Court on OCTOBER 13, 2006 which was affirmed by the Texas Court of
Criminal Appeals, is attached hereto as Exhibit "A."

     HEREIN   FAIL   NOT,    BUT   DUE   RETURN   MAKE     OF    THE     WARRANT     OF
EXECUTION SHOWING HOW YOU HAVE EXECUTED THE SAME.




     Given under my hand and seal of the 114th Judicial District
Court of Smith County, Texas on this the 11™ DAY OF JUNE, 2015.


                                     0-o
                                     jOIS ROGERS
                      DISTRICT CLERK/SMITH COUNTY, TEXAS
                      CLERK OF THE       114TH JUDICIAL DISTRICT COURT
                      SMITH COUNTY, TB.XAS/
                      BY:

                             'DBfPUTY DISTRICT CLERK
                              Priht Name::   \




                                                          CERTIFIED TO BE ATRUE
                                                            AND CORRECT COPY
                                                         FILED IN THE SMITH COUNTY
                                                          DISTRICT CLERK'S OFFICE
• ••-                                               CAUSE NO: 114-1505-06

                                                      DEATH WARRANT


  THE STATE OF TEXAS                                          §        IN THE DISTRICT COURT OF
                                                              §
  VS                                                          §        SMITH COUNTY, TEXAS
                                                              §        114TH DISTRICTCOURT
  CLIrTON LAMAR WILLIAMS



  TO THE DIRECTOR OF THE INSTlTUTiONAL DIVISION OF THE TEXAS DEPARTMMEMT OF CRIMINAL JUSTICE AND TO
  THE SHERIFFOF SMITH COUNTY, TEXAS:




           On ,10.-_13r06, the above - named defendant in the above styled and numbered cause was convicted of the offense
  of Capital Murder. On the 06-11-15 , the Court sentence the above-named defendant to death In accordance with the
  findings of the jury, pursuant to the Texas Code of Criminal Procedure.

          The Court, haying received the Texas Court of Criminal Appeals' affirming the above name Mandate having
  received notice of the Court of Criminal Appeals" denial of the defendant's initial application for writ of habeas corpus
  sentenced the above-names defendant to death for the offense CAPTIAL MURDER and ORDERS that the execution be had
  Thursday the 16th_ day of July^ 2015, at any time after the hour of &00 P.M. at the Ihstitutiohal Division of the Texas
  Department of Criminal Justice at Huntsvllle, Texas.

          The Sheriff of Smith County, Texas is hereby commanded to transport the defendant to the Institutional Division of
  the Texas Department of Criminal Justice and deliver the defendant and this warrant to the Director of the Institutional
  Division of the Texas Department of Criminal Justice for the purpose of executing this warrant, arid to take from the
  Director of the proper receipt for the defendant, and the Sheriff will return the: receipt to the office of the District Clerk of
  Smith county, Texas.

          The Director of the Institutional Division of the Texas Department of Criminal Justice is hereby commanded to
  receive from the Sheriff the defendant and this warrant, and to give his receipt, to the Sheriff, and to safely keep the
  defendant and to execute the sentence of death at any time after the hour of 6:00 P.M. on the day and date specified in
  paragraph two of this warrant, by causing a substance or substances in a lethal quantity to be intravenously injected into the
  body of defendant to continue until the defendant .isdeceased, obeying all laws of the State of Texas with reference to such
  execution.


          WITNESS MY HAND AND SEAL of the !14th_Judlclal District Court of Smith County, Texas, at myoffice in the City
 of Tyler, Texas, on the llth_ day of June, 2015.




                                                                      LOIS ROGERS, District Clerk
                                                                      Smith County, Texas
                                                                      100 N. Broadway Suite #204,
                                                                      Tyler, Texas 75702


                    RECEIVED IM                                                 /$?fek CERTIFIED TO BEATRUE
            ««,.„,          U,W                                                 §*Mnra AND CORRECT COPY
            COURT OF CRIMINAL APPEALS                                           xh8£¥ filed in the smith county
                                                                                 Vgg/ DISTRICT CLERK'S OFFICE
                      JUN 16 2015


                  Abel Acosta, Clerk
/-
                                                 RETURN

          The Sheriff of Smith County, Texas, received this Writ on the   day of,
      20— at       _* M- and executed the same by delivering the original and one copy of this
     warrant to the Director ofthe Institutional Division ofthe Texas Department of Criminal Justice
     on the       day of           _^ 20_, and by taking his receipts for the said warrant, which
     receipts are hereto attached do here now make my return on this Writ this               dav of
                   ,20 .                                                                        7



                                                  LARRY SMITH, Sheriff
                                                  Smith County, Texas

           On this the     _ day of                , 20_, the follow papers related to cause number
     114-1505-06 styled:

     THE STATE OF TEXAS, vs. CUFTON LAMAR WILLIAMS were received from the
     Sheriff of SmithCounty, Texas,

                 1. Original and one copy of DEATH WARRANT to be delivered to the
                    Warden of the Directorof the Institutional Division of the Institutional
                    Division of the Texas Department of Criminal Justice.

                 2> One certified copy of the Execution Order.

                 The Texas Department of Criminal Justice acknowledges receipt of the
                 Execution Order and Death JfYariant in the Cause No. 114-1505-06
                 on this the      day of . _ .          20 .


                                          TEXAS DEPARTMENT OF CRIMINALJUSTICE
                                          Classification and Records

                                          BY: